Citation Nr: 0738339	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-25 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eastern Kansas Health Care 
System at the Dwight D. Eisenhower VA Medical Center in 
Leavenworth, Kansas


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs Eastern Kansas Health Care 
System at the Dwight D. Eisenhower VA Medical Center (VAMC) 
in Leavenworth, Kansas.  

In October 2005, the veteran testified at a hearing at the 
Eastern Kansas VA Health Care System.  A transcript of that 
hearing is of record.

In his August 2005 appeal, the veteran requested to appear 
personally at a hearing before a Member of the Board of 
Veterans Appeals.  He withdrew this request in writing in 
December 2005.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  

This appeal is REMANDED to the VA Eastern Kansas Health Care 
System via the Appeals Management Center in Washington, DC.


REMAND

The Board notes that the veteran's Application for Enrollment 
into the VA Healthcare System (VA Form 10-10EZ), which 
reportedly contains detailed income information for the 
calendar year 2003, is not currently contained in the 
veteran's claims file.  The Board further notes that the 
veteran's DD Form 214 and the November 2004 denial of his 
claim are not on file.  Because review of these documents is 
essential to the adjudication of this claim, the case is 
remanded so that these records may be obtained.

Accordingly, the case is remanded for the following actions:

1.  The veteran's application for enrollment 
in VA's health care system, VA's November 
2004 determination denying his claim, and 
the veteran's DD Form 214 should be obtained 
and associated with the claims file.  Any 
additional financial information that was 
relied upon in the November 2004 denial 
should also be obtained and associated the 
claims file.

2.  After completion of the foregoing, VA 
should determine whether a supplemental 
statement of the case should be prepared 
under 38 C.F.R. § 19.31, and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



